Filed 3/3/14 Karnazes v. Hartford CA1/2
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION TWO


ELIZABETH KARNAZES,                                                   A136400
         Cross-Complainant and Respondent,
                                                                      (San Mateo County
v.                                                                    Super. Ct. No. CIV458258)
JOHN HARTFORD,
                                                                 ORDER MODIFYING OPINION AND
         Cross-Defendant and Appellant.                          DENYING PETITION FOR REHEARING
                                                                 [NO CHANGE IN JUDGMENT]

BY THE COURT:
         The opinion filed herein on February 10, 2014 is modified by deleting footnote 2.
         This modification does not effect a change in the judgment.
         Appellant’s petition for rehearing is denied.


Date:                                                                       _______________________ P.J.




                                                             1
Filed 2/10/14 Karnazes v. Hartford CA1/2 (unmodified version)
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION TWO


ELIZABETH KARNAZES,
         Cross-Complainant and Respondent,
                                                                      A136400
v.
JOHN HARTFORD,                                                        (San Mateo County
                                                                      Super. Ct. No. CIV458258)
         Cross-Defendant and Appellant.


         A party obtains a judgment that includes a statutory award of costs and attorney
fees of slightly more than $21,000. In the ensuing 31 months, that party claims to have
incurred almost 15 times that amount—more than $300,000—in attorney fees attempting
to enforce the judgment. The issue presented is whether sections 685.040 and 685.070 of
the Code of Civil Procedure1 authorize that party to claim these additional fees simply by
filing a supplementary memorandum of costs with the clerk of the court, or can the court
require the party to file a noticed motion in order that the court can review the validity
and amount of the fees claimed. We agree with the trial court that a noticed motion is
required. Indeed, to accede to the judgment creditors: construction of sections 685.040
and 685.070 would create the unique anomaly of a judgment debtor being liable, at least
in theory, for unlimited amounts of attorney fees that are never required to undergo
judicial inspection to determine if the fees are both reasonable and necessarily incurred in


         1
        Statutory references are to the Code of Civil Procedure unless otherwise
indicated.


                                                             1
enforcing the judgment. This would be an absurd consequence we cannot believe was
contemplated, much less intended, by the Legislature.
                                     BACKGROUND
       At all relevant times, Elizabeth Karnazes and John Hartford were attorneys, and
for a considerable number of years appear to have practiced together. Their parting of the
ways was in no sense amicable. The courts became their battleground, and the judges of
San Mateo County the most unwilling observers of their repeated campaigns of scorched
earth litigation tactics. This appeal deals with the aftermath of one of those many actions.
       After it granted Hartford’s special motion to strike Karnazes’s cross-complaint,
the trial court granted his motion for the award of costs and attorney fees guaranteed him
by the SLAPP statute (§ 425.16, subd. (c)). The amount of the award was $21,143.37,
and the order was filed on September 28, 2009.
       In April of the following year, after denial of Karnazes’s motions to vacate the
judgment dismissing her cross-complaint and the cost order,2 Hartford filed his
Memorandum of Costs After Judgment for almost $128,000. Extraordinarily,
$126,607.50 of the amount claimed represented attorney fees “allowed by . . . § 685.040”
that were incurred for the period “9/29/09 - now.” In December 2010 Hartford applied
for, and obtained, ministerial renewal of the judgment, as augmented to include interest
and the amount of the cost bill.
       Beginning that same month, and extending to May 2012, Karnazes responded with
a series of motions seeking “an order taxing costs in this action in their entirety and
striking the Renewal of Judgment.” Meanwhile, by April 2012, costs claimed by
Hartford in another memorandum of costs after judgment had ballooned to $307,667.12
with the addition of $178,034,62 of claimed newly-incurred attorney fees.
       After hearing extensive argument, the trial court (The Honorable V. Raymond
Swope) filed two orders that are the subject of this appeal. The first order, entitled

       2
          This information is taken from the register of actions obtained from the website
of the trial court. Hartford failed to include the register in his appellant’s appendix as
required by California Rules of Court, rules 8.122(b)(F), 8.124(b)(1)(A).


                                              2
“Order Denying Motion To Vacate Renewals Of Judgment . . . and Motion To Tax
Attorney’s Fees And Costs,” provided in pertinent part:
        “Defendant Elizabeth Karnazes’ Motion to Vacate Renewals of Judgment . . . and
to Tax Attorney’s Fees and Costs is denied. Ms. Karnazes’ Motion to Strike or Tax
Mr. Hartford’s Memorandum of Costs was not properly filed within the ten-day window
provided in . . . § 685.070(c). [¶] The Court rejects Ms. Karnazes’ contention that it is
sufficient simply to file a Notice of Motion before the deadline, unsupported by any
papers . . . . Accordingly, Ms. Karnazes’ Motion to Tax is untimely . . . .
        “However, the Court is not convinced that the attorney’s fees claimed in Mr.
Hartford’s April 30, 2012 Memorandum of Costs should be automatically added to and
incorporated into the judgment by mandatory operation of law, as he argues. If Mr.
Hartford seeks to recover those fees, the Court requests that a noticed motion be filed
pursuant to . . . § 685.080.”
        The second order, which has no title, reiterates much of what is in the first order,
as well as providing further evidence of the court’s reasoning. It provided in pertinent
part:
        “(1) Defendant Elizabeth Karnazes’ Motion to Strike Renewal of Judgment is
granted.
        “(2) The Court . . . notes that Mr. Hartford’s Memorandum of Costs After
Judgment was filed and served on April 30, 2010. Ms. Karnazes failed to bring a noticed
motion to strike or tax costs within the ten-day limit pursuant to . . . § 685.070(c).
Mr. Hartford subsequently obtained a Renewal of Judgment in the amount of
$158,067.22 on December 15, 2010, which included the claimed $126,607.50 in
attorney’s fees listed on his Memorandum of Costs. Ms. Karnazes did not properly or
timely file a motion to strike the Renewal of Judgment. . . .
        “(3) Nevertheless, the Court vacates the Renewal of Judgment, dated December
15, 2010, on the ground that the amount of the renewed judgment as entered is incorrect.
. . . § 683.170. The court that rendered the judgment may act on its own motion to vacate
or set it aside, where the judgment is void on its face. . . .”


                                                3
                                         REVIEW
       This appeal revolves around the interplay of three statutes.
       “The judgment creditor is entitled to the reasonable and necessary costs of
enforcing a judgment. Attorney’s fees incurred in enforcing a judgment are not included
as costs collectible under this title unless otherwise provided by law. Attorney’s fees
incurred in enforcing a judgment are included as costs collectible under this title if the
underlying judgment includes an award of attorney’s fees to the judgment creditor
pursuant to subparagraph (A) of paragraph (10) of subdivision (a) of Section 1033.5.”
(§ 685.040.)
       “(a) The judgment creditor may claim under this section the following costs of
enforcing a judgment: [¶] . . . [¶] (6) Attorney fees, if allowed by section 685.040.
[¶] (b) Before the judgment is fully satisfied but not later than two years after the costs
have been incurred, the judgment creditor claiming costs under this section shall file a
memorandum of costs with the court clerk and serve a copy on the judgment debtor. . . .
The memorandum of costs shall be executed under oath by a person who has knowledge
of the facts and shall state that to the person’s best knowledge and belief the costs are
correct, are reasonable and necessary and have not been satisfied. [¶] (c) Within 10 days
after the memorandum of costs is served on the judgment debtor, the judgment debtor
may apply to the court on noticed motion to have the costs taxed by the court . . . The
court shall make an order allowing or disallowing the costs to the extent justified under
the circumstances of the case. [¶] (d) If no motion to tax costs is made within the time
provided in subdivision (c) [i.e., ten days], the costs claimed in the memorandum are
allowed. . . . ” (§ 685.070.)
       “(a) The judgment creditor may claim costs authorized by Section 685.040 by
noticed motion. The motion shall be made before the judgment is satisfied in full, but not
later than two years after the costs have been incurred. The costs claimed under this
section may include, but are not limited to, costs that may be claimed under Section
685.070 . . . [¶] (b) The notice of motion shall describe the costs claimed, shall state their
amount, and shall be supported by an affidavit of a person who has knowledge of the


                                              4
facts stating that to the person’s best knowledge and belief the costs are correct, are
reasonable and necessary, and have not been satisfied. . . . [¶] (c) The court shall make
an order allowing or disallowing the costs to the extent justified under the circumstances
of the case.” (§ 685.080.)
       Hartford’s position has at all times been completely straightforward. He reasons:
(1) he is a judgment creditor, who has incurred costs in the unsuccessful effort to satisfy
the judgment he obtained against Karnazes. Thus (2), he is within the plain language of
section 685.070, subdivision (b). (3) Because his right to attorney fees is statutory
(§ 425.16, subd. (c)), such fees incurred in attempting to enforce the judgment are a
collectible cost under section 685.040. (Citing Ketchum v. Moses (2001) 24 Cal.4th
1122, 1141, fn.63.) (4) Hartford claimed those costs with his two memoranda of costs, as
expressly allowed by section 685.070, subdivision (b). He could have claimed his
enforcement costs by a noticed motion, as permitted by section 685.080, subdivision (a),
but he was not required to do so. Hartford’s position is unpersuasive.
       As noted above, section 685.070, the statute relied on by Hartford, provides that a
judgment creditor may “claim under this section . . . (6) Attorney fees, if allowed by
section 685.040.” (Italics added.) Section 685.040 provides that “[a]ttorney’s fees
incurred in enforcing a judgment are included as costs collectible under this title if the
underlying judgment includes an award of attorney’s fees to the judgment creditor
pursuant to subparagraph (A) of paragraph (10) of subdivision (a) of Section 1033.5.”


       3
         The footnote merits quotation in full: “Ketchum also asserts that Code of Civil
Procedure section 685.040 precludes an award of ‘collection’ fees. He is incorrect. The
statute provides that attorney fees incurred in enforcement efforts ‘are not included in
costs collectible under this title unless otherwise provided by law.’ Under its provisions,
a litigant is entitled to costs for successfully enforcing a judgment is entitled to costs, but
not attorney fees unless there is some other legal basis for such an award. Unless
otherwise provided by law because Code of Civil Procedure section 425.16,
subdivision (c) provides a legal right to attorney fees, they are a permissible item of costs.
(See also Downey Cares v. Downey Community Development Com. [(1987)]
196 Cal.App.3d [983,] 997-998 [court may award attorney fees, including a fee
enhancement, for all time spent, including on fee-related issues].)”


                                              5
And the cited provision states: “(a) The following items are allowable as costs . . . :
[¶] . . . [¶] (10) Attorney’s fees when authorized by any of the following:
[¶] (A) Contract.” (§ 1033.5.)
       As noted above, the basis of Hartford’s attorney fees here is section 425.16. It is
statutory, not contractual. It is thus not within section 685.040. Therefore
section 685.070 simply does not apply.
       As also noted, part of Harford’s argument is grounded on a footnote in Ketchum v.
Moses, supra, 24 Cal.4th 1122, which footnote we quoted in its entirety. The fees sought
in Ketchum, however, were based on section 425.16, not section 685.070, so Ketchum has
no application here. And to the extent the footnote mentions section 685.040, it is
dictum—dictum, we would conclude, that would not be applicable here, especially as it
would ignore the judicial perspective on cost issues.
       Our Supreme Court recently reiterated that “provisions allowing the recovery of
costs historically have been strictly construed,” and are also examined in light of the
practicality of different interpretations. (Rossa v. D.L. Falk Construction, Inc. (2012)
53 Cal.4th 387, 395-397.) And if none of the statutes expressly states that a judgment
creditor must file a noticed motion, there is also none expressly stating that a court must
accept whatever figure is claimed on a cost bill. This, for us, is the crucial consideration.
       California courts often refer to themselves as “gatekeepers” or performing a
“gatekeeping function,” a description used in a variety of contexts. Examples include
preventing a jury from being exposed to speculative or unreliable expert testimony
(Sargon Enterprises, Inc. v. University of Southern California (2012) 55 Cal.4th 747,
770, 781); regulating the disclosure of certain types of information (People v. Superior
Court (Humberto S.) (2008) 43 Cal.4th 737, 751 [subpoenas for privileged third party
discovery]; Townsel v. Superior Court (1999) 20 Cal.4th 1084, 1095 [information about
former jurors]); and monitoring certain types of pleadings and claims. (People v. Mentch
(2008) 45 Cal.4th 274, 290 [“trial courts are still responsible for acting as gatekeepers
and determining whether the evidence” in a criminal trial “could establish an affirmative
defense”]; Murphy v. Check ‘n Go of California, Inc. (2007) 156 Cal.App.4th 138, 145


                                              6
[court “is the proper gatekeeper to determine unconscionability” of arbitration
agreement]; Aquino v. Superior Court (1993) 21 Cal.App.4th 847, 855-856 [court
performs “gatekeeping function” in deciding whether to allow filing of pleading claiming
punitive damages against health care provider].) With respect to the specific claim of a
default judgment, this court has joined others in maintaining that “in such situation ‘it is
the duty of the court to act as gatekeeper, ensuring that only the appropriate claims get
through.’ ” (Fasuyi v. Permatex, Inc. (2008) 167 Cal.App.4th 681, 691.)
       While we need not decide the issue, it may be that the simple declaration required
by subdivision (b) of section 685.070 might suffice to establish an enforceable claim for
attorney fees based on a fee award based on contract. Postjudgment costs of enforcing
the judgment that are recoverable as a matter of right (see § 685.070, subds. (a)(1)-(a)(5);
Lucky United Properties Investment, Inc. v. Lee (2010) 185 Cal.App.4th 125, 138), and
other expenses that may be minor or not subject to dispute, are obviously more
appropriately addressed with the simplicity of the cost bill. And there is no compelling
reason why a claim for attorney fees that is conceded as reasonable, or not large enough
to be worth contesting, cannot be handled with the cost bill procedure.
       But for items that are substantial or contested—and attorney fee claims are
commonly both—the greater detail provided by the noticed motion procedure is
ordinarily employed. And even if the judgment creditor complies with the requirement of
section 685.070, subdivision (b) by having “The memorandum of costs . . . executed
under oath by a person who has knowledge of the facts and shall state that to the person’s
best knowledge and belief the costs are correct, are reasonable and necessary and have
not been satisfied,”4 and even if there is no protest from the opposing side, that should not


       4
         Which Hartford did. Each of the Judicial Council form MC-012 memorandum
of costs after judgment, acknowledgment of credit, and declaration of accrued interest
submitted by Hartford’s attorney recite that “I am the attorney for the judgment creditor.
I have knowledge of the facts concerning the costs claimed above. To the best of my
knowledge and belief, the costs claimed are correct, reasonable, and necessary, and have
not been satisfied.” The form also has a “Notice To The Judgment Debtor” advising:
“The fees sought under this memorandum may be disallowed by the court upon a motion

                                              7
necessarily be the end of the matter. Once a problematic claim comes to its attention, the
court may feel the need for greater information and judicial consideration before that
claim becomes a matter that the court may be obliged to enforce.
       That was clearly the case here. Given the close to 1500 percent increase in
Hartford’s claimed costs— the great majority of which constituted attorney fees—and the
evident acrimony between the parties, the court obviously believed that it should take a
close look at the amount of Hartford’s claim. A noticed motion would provide that
opportunity, and require both sides to produce documentation and directed argument.
(See 2 Pearl, Cal. Attorney Fee Awards (Cont.Ed.Bar 2013) § 11.53, pp. 684-686
[explaining what should be included in fee motion, including attorney declarations with
“a description of their services (often with time records attached as an exhibit to the
declaration), an explanation of why the hours are reasonable (e.g., hours generated by the
losing party’s tactics), a description of any billing judgment exercised, a statement of the
hourly rates and their basis, and any other facts the court might need for its
determination”; “The more specific the information in the declarations, the better”],
§ 11.58, p. 691 [“Any opposition to a fee motion must be prepared with great care . . .
[¶] . . . [T]he opposition should consist of a well-reasoned supporting memorandum and
declarations supporting the fee opponent’s position and specifically challenging any
relevant untrue factual assertions made by the fee claimants.”].)
       It is unreasonable to read the statutes as allowing a judgment creditor to establish
an unchallengeable entitlement to attorney fees with the simple filing of a cost bill.5



to tax filed by the debtor . . . . A motion to tax costs claimed in this memorandum must
be filed within 10 days after service of the memorandum.”
       5
          We note that while attorney fees are allowable as costs whether authorized by
contract, statute, or law (§ 1033.5, subd. (a)(10)), such fees can be recovered only if
approved by a court. As Witkin describes it, “rather than being recoverable under the
cost bill procedure, they [attorney fees] are generally recovered by noticed motion filed
after judgment in the underlying action.” (7 Witkin, Cal. Procedure (5th ed. 2008)
Judgment, § 295, p. 894.) Along these same lines, section 1033.5 talks of some attorney
fees requiring that the claimant “bear the burden of proof.” (§ 1033.5, subd. (c)(5).) And

                                              8
Even if, for whatever reason, the claim is not protested by the judgment debtor,6 we do
not believe this should automatically preclude judicial examination.
       The statutes do not treat the court as a rubberstamp, a mute formality. Who but a
court can determine what are “the reasonable and necessary costs of enforcing a
judgment” within the meaning of section 685.040? The court is expressly given that
responsibility with a noticed motion (see § 685.080, subd. (b)) or with a contested cost
bill. (§ 685.070, subd. (c).) It is not reasonable to maintain that the amount of attorney
fees claimed in a cost bill is inviolate and beyond judicial scrutiny.
       A look at the statutory basis for Hartford’s original judgment is instructive. With
the exception of certain specified actions against governmental entities, the SLAPP
statute states that “a prevailing defendant on a special motion to strike shall be entitled to
recover his or her attorney’s fees and costs.” (§ 425.16, subd. (c)(1).) Notwithstanding
this ostensibly mandatory command, “a fee award is not required when the motion,
though partially successful, was of no practical effect.” (Lin v. City of Pleasanton (2009)
176 Cal.App.4th 408, 426.) And the fees recoverable are limited to those the court, in the
exercise of its broad discretion, determines are reasonable (Robertson v. Rodriquez
(1995) 36 Cal.App.4th 347, 360-362), and only fees related to the motion to strike.
(Jackson v. Yarbray (2009) 179 Cal.App.4th 75, 92-93.) Fees cannot be “manifestly
excessive” (Mallard v. Progressive Choice Ins. Co. (2010) 188 Cal.App.4th 531, 544),


other attorney fees “shall be fixed either upon a noticed motion or upon entry of a default
judgment . . . .” (Ibid.) In short, some showing to the court is required.
        Another division of this District noted that in a SLAPP case, “In addition to
attorney fees and costs imposed as a result of prevailing in the action, postjudgment costs
of enforcing the judgment may also be recovered. Some costs, such as fees incurred in
regard to abstracts of judgment or notice of judgment liens, may be claimed as a matter of
right under section 685.070. Other enforcement expenses incurred by a judgment
creditor are recoverable if, upon notice motion, the court determines they were reasonable
and necessary costs of enforcing a judgment.” (Lucky United Properties Investment,
Inc. v. Lee, supra, 185 Cal.App.4th 125, 138.)
       6
        It is apparent from the two orders that Judge Swope did not accept Karnazes’s
claim that she was not served with either of Hartford’s cost bills.


                                              9
and they cannot be “padded” with “inefficient or duplicative efforts” (Ketchum v. Moses,
supra, 24 Cal.4th 1122, 1132) or “unnecessary . . . work.” (Wilkerson v. Sullivan (2002)
99 Cal.App.4th 443, 448.)
       Overreaching can have a dire consequence. Because “[t]he Legislature . . . did not
intend recovery of fees and costs as a windfall” (Christian Resource Institute v. Alnor
(2008) 165 Cal.App.4th 1315, 1321), “ ‘[a] fee request that appears unreasonably inflated
is a special circumstance permitting the trial court to reduce the award or deny one
altogether.’ ” (Ketchum v. Moses, supra, 24 Cal.4th 1122, 1137.)
       Although it is more common for statutes to specify that a prevailing or designated
party “shall be entitled to recover reasonable attorney’s fees and costs”(e.g., Civ. Code,
§§ 56.36, subd. (e)(3)(A)(4), 1747.50, subd. (c), 1936.01, subd. (c)), even when the word
“reasonable” is missing, as in the first sentence of section 425.16, subdivision (c)(1), it is
treated as implicit. The reasons why were cogently expressed in Robertson v. Rodriquez,
supra, 36 Cal.App.4th 347:
       “If section 425.16 were interpreted to prevent a trial court from awarding attorney
fees to a prevailing defendant in an amount the court deems reasonable and simply
requires the trial court to award the amount requested, the statute would mandate the
court to make what might be an unreasonable award. We cannot ascribe such an
intention to the Legislature.
       “Further, if a trial court were bound by the amount of attorney fees sought by a
prevailing defendant under section 425.16 and had no discretion to award a lesser
amount, the potential for abuse would be extraordinary. The trial court cannot be placed
in the position of having to acquiesce in any amount sought by a prevailing defendant, no
matter how outrageous. The trial court’s role is not merely to rubber stamp the
defendant’s request, but to ascertain whether the amount sought is reasonable.
       “Defendants have not cited any statute which strips the trial court of discretion to
determine what constitutes a reasonable fee award, nor do we know of any. To the
contrary, the codes are replete with provisions for reasonable attorney fees. [Citations.]



                                              10
[¶] We readily conclude section 425.16 similarly authorizes an award of reasonable
attorney fees to the prevailing party . . . .” (Id. at pp. 361-362.)
       Thus, when Hartford asserts that “the attorney’s fees claimed in the Memorandum
Of Costs After Judgment were allowed as a matter of law” (italics added), he
overreaches. It is asking too much of credulity to believe the Legislature intended that
Hartford’s initial claim of costs and fees under section 425.16, subdivision (c) would
undergo judicial scrutiny, but his ensuing—and far larger—claims under the same statute
would not. Or, in concrete terms, that his $21,143.37 could in less than two years swell
to $307,667.12 simply by reason of a couple of filing stamps in the clerk’s office. We
have no solid basis for believing the Legislature sanctioned such unreasonable
whimsicality with such a radical departure in the established approach to recovering
costs. (See Rossa v. D. L. Falk Construction, Inc., supra, 53 Cal.4th 387, 397; Jones v.
Lodge at Torrey Pines Partnership (2008) 42 Cal.4th 1158, 1171 [“ ‘We are not
persuaded the Legislature would have silently, or at best obscurely, . . . created a
significant departure from existing law.’ ”].)
       A noticed motion in these circumstances would give the court the opportunity to
satisfy itself on at least two key points. First, the court could decide for itself whether the
claimed attorney fees were actually incurred in enforcing the SLAPP judgment. Rather
than assuming, as Hartford does so easily, that relationship, the court’s inquiry may
establish that the claimed fees were incurred for other motives, and thus are not covered
by section 425.16, subdivision (c). In this way, the court could decide whether the fees
qualify as “necessary costs of enforcing a judgment.” (§ 685.040.) Second, the court
could then decide whether the claim was “reasonable” in amount. (Lucky United
Properties Investment, Inc. v. Lee, supra, 185 Cal.App.4th 125, 138.)
       What Hartford did completely subverted these procedures. Moreover, although
his December 2010 renewal of his judgment seems technically permissible
(see§ 683.130, subd. (a) [“In the case of a lump-sum money judgment . . . , the
application for renewal of the judgment may be filed at any time before the expiration of
the 10-year period of enforceability”]), its practical effect is plainly contrary to the spirit


                                               11
of the statutory scheme for renewal of judgments (§§ 683.110-683.220). Nothing in that
scheme hints at ministerial clerical decisions immunizing from judicial scrutiny a claim
that would ordinarily go before the court with a noticed motion. (Fidelity Creditor
Service, Inc. v. Browne (2001) 89 Cal.App.4th 195, 198 [“[r]enewal of a judgment is a
ministerial act performed by a court clerk”].) Thus, the renewal is akin to an improperly
entered default, which the court was within its discretion to vacate. (See § 473, subd. (d)
[“The court may, upon . . . its own motion, correct clerical mistakes in the judgment”];
Phipps v. Superior Court (1939) 32 Cal.App.2d 371, 374 [“If the entry of this judgment
was essentially a part of the clerk’s duty, and the mistake not inherently judicial, the
interest of justice required a change . . . . ‘. . . [A] trial court upon its own motion . . . has
jurisdiction to correct mistakes in its orders . . . which are not actually the result of the
exercise of judgment.’ ”].)
       Judge Swope commendably viewed his gatekeeping function as requiring more
than merely waving through Hartford’s burgeoning claim for costs. We certainly cannot
say he abused his discretion in giving himself the opportunity to consider whether
$307,667.12 was both reasonable and necessary to enforcing collection of a judgment for
$21,143.17.
                                        DISPOSITION
       The orders are affirmed.

                                                     _________________________
                                                     Richman, J.


We concur:


_________________________
Kline, P.J.


_________________________
Haerle, J.


                                                12